Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 02/12/2020.  
Claims 1-20 have been examined in this application.  In addition claims 1-20 are currently pending.
This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a “computer readable storage medium”.  The broadest reasonable interpretation of “computer readable storage medium” encompasses signals per se.  See MPEP 2106.03 I.  Therefore, claims 17-20 are rejected under 35 U.S.C. 101 for not falling within a statutory class.  It is suggested that claims 17-20 be amended to recite a “non-transitory” computer readable storage medium” to overcome this rejection.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Under Step 1 of the Alice/Mayo test, the claims 1-16 are directed to statutory categories.  Specifically, claims 1-11 are directed to a method or process, claims 12-16 are directed to a system or machine.  As stated above, claims 17-20 are not directed to one of the four statutory categories, and are therefore not patent eligible.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: registering the user by associating a username and password for a new user account; receiving and storing identity information for the user, the identity information comprising the user's name, address, and date of birth; verifying the received identity information; receiving and storing payment information for the user, the payment information comprising at least one of a credit card number and a bank account number; and building a travel profile for the user, the travel profile comprising at least one travel preference, as drafted cover certain methods of organizing human activity.  That is the process of onboarding a user of a travel booking system represents commercial or legal interactions such as marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites no additional elements.  Therefore the claim does not integrate the judicial exception into a practical application.  The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate whether any additional elements amount to significantly more than the judicial exception.  As noted above, the claim does not include any additional elements. Therefore the claim is not patent eligible.
As per claims 2 and 3, claims 2 and 3 only further narrow the abstract idea recited in claim 1, and contain no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: further comprising extracting identity information from the at least one photo using text recognition, as drafted falls within the category of a mental process.  That is extracting information and recognizing text from a photo is a process which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea. Under Step 2A, Prong 2 and Step 2B of the 2019 PEG, the claim does not include additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than an abstract idea.  The claim is therefore not patent eligible.
As per claims 5, 6, and 7, claims 5, 6, and 7 only further narrow the abstract idea of claim 4, and contain no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.  
As per claims 8, 9, 10 and 11, claims 8, 9, 10, and 11 recite the same abstract idea as claim 1, and include no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.  
As per claim 12, claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: storing user identity data, user payment data, and travel profile data…onboarding a user to the system by: receiving identity information for the user, the identity information comprising the user's name, address, and date of birth; verifying the received identity information; receiving payment information for the user, the payment information comprising at least one of a credit card number and a bank account number; building a travel profile for the user, the travel profile comprising at least one travel preference…developing a curated travel itinerary comprising at least one booking option based on the user's travel profile, as drafted cover certain methods of organizing human activity.  That is the process of onboarding a user of a travel booking system represents commercial or legal interactions such as marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a database, as non-transferable computer readable storage media; a controller communicably coupled to the database and comprising: a user profile module configured for, and establishing a communication link to a digital calendar for the user such that calendar entries made in the digital calendar may be received by the travel booking system; and a travel itinerary module.  These additional elements as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a database, as non-transferable computer readable storage media; a controller communicably coupled to the database and comprising: a user profile module configured for, and establishing a communication link to a digital calendar for the user such that calendar entries made in the digital calendar may be received by the travel booking system; and a travel itinerary module, as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under the Step 2B analysis.  The claim is therefore not patent eligible.
As per claims 13 and 14, claims 13 and 14 only further narrow the abstract idea of claim 12, and contain no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.  
As per claim 15, claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: book the at least one booking option of the curated travel itinerary using the stored identity information and stored payment information, as drafted cover certain methods of organizing human activity.  That is the process of booking a booking option for a traveler represents commercial or legal interactions such as marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a of a controller further comprises a booking module.  These additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.   
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a controller further comprises a booking module amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore not patent eligible.
As per claim 16, claim 16 recites the same abstract idea as claim 12 and only includes the additional elements of a user interface accessible via a user device, and a user profile module.  Per steps 2A, Prong 2 and Step 2B of the 2019 PEG, the additional elements of a user interface accessible via a user device, and a user profile module amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim therefore does not recite additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.   
As per claim 17, as stated above claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed towards signals per se.  Signals per se, by itself, is neither a process, a machine, or a manufacture, nor a composition of matter.  Therefore, claim 17 is rejected under 35 U.S.C 101 for not falling within a statutory class. The claim is not patent eligible.  In the event that claim 17 were directed to statutory subject matter, claim 17 is still rejected under 35 U.S.C 101 because claim 17 still recites the same abstract idea as claim 1, and only contains the additional elements of a computer readable storage medium encoded with instructions, a computer processor, and a computer.  Per the analysis of steps 2A, Prong 2 and Step 2B of the 2019 PEG, the additional elements of a computer readable storage medium encoded with instructions, a computer processor, and a computer as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim therefore does not recite additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.   
As per claim 18, as stated above claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed towards signals per se.  Signals per se, by itself, is neither a process, a machine, or a manufacture, nor a composition of matter.  Therefore, claim 18 is rejected under 35 U.S.C 101 for not falling within a statutory class. The claim is not patent eligible.  In the event that claim 18 were directed to statutory subject matter, claim 18 is still rejected under 35 U.S.C 101 because claim 18 only further narrows the abstract idea of claim 17, and contains no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  
As per claim 19, as stated above claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 19 is directed towards signals per se.  Signals per se, by itself, is neither a process, a machine, or a manufacture, nor a composition of matter.  Therefore, claim 19 is rejected under 35 U.S.C 101 for not falling within a statutory class. The claim is not patent eligible.  In the event that claim 19 were directed to statutory subject matter, claim 19 is still rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: extract identity information from the at least one photo using text recognition, as drafted falls within the category of a mental process.  That is extracting information and recognizing text from a photo is a process which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of instructions and a computer.  With respect to the additional elements of instructions and a computer, these additional elements as drafted amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim therefore is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of instructions and a computer amount to adding the words “apply it” with the judicial exception. The same reasoning applies under the Step 2B analysis.  The claim is therefore not patent eligible.
As per claim 20, as stated above claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed towards signals per se.  Signals per se, by itself, is neither a process, a machine, or a manufacture, nor a composition of matter.  Therefore, claim 20 is rejected under 35 U.S.C 101 for not falling within a statutory class. The claim is not patent eligible.  In the event that claim 20 were directed to statutory subject matter, claim 20 is still rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 still only narrows the abstract idea recited in claim 17 and thereby claim 1, and contains no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20200118226 A1), in view of Chappell (US 11144997 B2).
As per claim 1, 
Agarwal discloses:
A method for onboarding a user of a travel booking system, the method comprising: registering the user by associating a username and password for a new user account;
Agarwal discloses onboarding or registering a user or traveler with a travel booking system or trip planning platform.  (Agarwal, See at least: [0020] FIG. 1 illustrates an example trip planning system 100. Traveler 121 may register and set up a traveler account with trip planning platform 107.)
Agarwal discloses a user name and password associated with a user’s account.  (Agarwal, See at least: [0024] Traveler 121 may be required to provide some identification information for the traveler account. For example, traveler 121 trip planning platform 107 may generate a user name, password, pin, to be used for authenticating traveler 121 onto trip planning platform 107.)

receiving and storing identity information for the user, the identity information comprising the user's name, address, and date of birth; 
Agarwal discloses receiving identity information for the user including a user’s name, address and date of birth (which would be included on a driver’s license). (Agarwal, See at least:  [0025] For example, traveler 121 may provide such information as name, address…passport, driver's license.)  
Agarwal discloses storing identity information (Agarwal, See at least: [0025] Traveler subscription component 109 may handle traveler information inputted by traveler 121 either alone or in conjunction with database 105. For example, a user interface may be provided via traveler subscription component 113 allowing traveler 121 to input traveler information…Traveler information stored by database 105 may be encrypted.)


receiving and storing payment information for the user, the payment information comprising at least one of a credit card number and a bank account number; and
Agarwal discloses receiving payment information from the user including credit card and bank account number (or debit card account information). (Agarwal, See at least: [0025] Traveler 121 may provide payment information including credit card and/or debit card account information.)
Agarwal discloses storing payment information including credit card and bank account number (or debit card account information). (Agarwal, See at least:  [0026] Additionally, traveler information such as travel preferences and credit card and/or debit card account information, stored in database 105 may be used to facilitate and/or expedite reservation services.)

building a travel profile for the user, the travel profile comprising at least one travel preference.
Agarwal discloses building a travel profile or traveler information inputted by the traveler that includes at least one travel preference, such as the desired class of air travel. (Agarwal, See at least: [0027] The traveler information inputted by traveler 121 may also include transportation information that is used to facilitate travel reservations. The travel preference information inputted by traveler 121 may further specify traveler 121 transportation preferences including types, categories and/or other such information related to each travel category, e.g., transportation, lodging, food, and entertainment. For example, traveler 121 may specify information air travel such as a desired class of air travel (e.g., coach, business class, or first class).)

Agarwal does not disclose:
verifying the received identity information;
Chappell however teaches verifying received or scanned identity information, such as name and age. (Chappell, See at least: (Column 8, Lines 56-63) The mobile device 20 processes the captured image of the licensed driver 14 and extracts relevant information from the driver's license 15, including the licensed driver 14 name, address, age, gender, and other relevant information. In step 235, the user applicant 12 is presented with the extracted driver's license information and provided the opportunity to identify and correct any input errors caused by imperfect scanning.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include verifying the received identity information, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 2,  Agarwal in view of Chappell teaches The method of claim 1,

Agarwal does not disclose:
 wherein receiving identity information comprises receiving at least one photo of an identity document.
Chappell however teaches receiving identity information from a photo of an identity document or driver’s license. (Chappell, See at least: (Column 12, Lines 44-48)  Here, the user 12 can elect to scan a driver's license by touching the “Scan” button 1222, or upload an existing digital photo of a driver's license by touching the “Upload License Photo” button 1224.  (Column 12, Lines 58-66) when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein receiving identity information comprises receiving at least one photo of an identity document, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 3,  Agarwal in view of Chappell teaches The method of claim 2, 
Agarwal discloses:
wherein the identity document is a driver's license or a passport.  
Agarwal discloses an identity document that is a driver’s license or a passport.  (Agarwal, See at least:  [0025] For example, traveler 121 may provide such information as name, address…passport, driver's license.)  
As per claim 4, Agarwal in view of Chappell teaches The method of claim 3,
Agarwal does not disclose:
further comprising extracting identity information from the at least one photo using text recognition. 
Chappell however teaches extracting identity information using text recognition.  (Chappell, See at least: (Column 12, Lines 58-62) In FIG. 6G, when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include further comprising extracting identity information from the at least one photo using text recognition, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 5, Agarwal in view of Chappell teaches The method of claim 4, 
Agarwal does not disclose:
wherein receiving identity information comprises receiving at least two photos of one or more identity documents, and wherein verifying the received identity information comprises comparing text extracted from the at least two photos for consistency.
Chappell teaches the identity information from at least two photos of one identity document, or images of the front and back of a driver’s license. (Chappell, See at least: (Column 12, Lines 58-66 ) In FIG. 6G, when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90. In FIG. 6H, when scanning the rear of the driver's license 15, one or more barcodes are imaged and then processed by the POS application 90 to extract the relevant driver information.)
Chappell then teaches verifying the received identity information by comparing the text extracted from the at least two photos, or by comparing the data extracted from the front and back of a driver's license that has been imaged or scanned, and pointing out inconsistencies. (Chappell, See at least:  (Column 12, Line 66- Column 13, Line 3) The data from the front scan and rear scan are then compared against each other to ensure a match. If there are any discrepancies, the POS application 90 will point out any inconsistencies and provide the user 12 with the opportunity to speak to a support person to rectify the inconsistencies.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein receiving identity information comprises receiving at least two photos of one or more identity documents, and wherein verifying the received identity information comprises comparing text extracted from the at least two photos for consistency, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 6, Agarwal in view of Chappell teaches The method of claim 5,
Agarwal does not disclose:
further comprising displaying an error if text extracted from a first photo does not match text extracted from a second photo.
However Chappell teaches displaying an error or pointing out inconsistencies when there are discrepancies between a first and second photo.  (Chappell, See at least: (Column 12, line 67 – Column 13, Line 5)  If there are any discrepancies, the POS application 90 will point out any inconsistencies and provide the user 12 with the opportunity to speak to a support person to rectify the inconsistencies. The POS application 90 will not allow the user 12 to proceed further in the process until any discrepancies are resolved.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include further comprising displaying an error if text extracted from a first photo does not match text extracted from a second photo, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 7, Agarwal in view of Chappell teaches The method of claim 6, 
Agarwal does not disclose:
wherein the first photo is a photo of a first side of the driver's license and the second photo is a photo of a second side of the driver's license.
However Chappell teaches the two photos are photos of the first and second side of a driver’s license.  (Chappell, See at least: (Column 12, Lines 55-66), See also figure 6G and 6H)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein the first photo is a photo of a first side of the driver's license and the second photo is a photo of a second side of the driver's license, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 10, Agarwal in view of Chappell teaches The method of claim 1, 
Agarwal discloses:
wherein building a travel profile comprises asking the user questions related to the user's travel routine.
Agarwal discloses asking the user or traveler questions related to the traveler’s routine or locations they frequent. (Agarwal, See at least: [0030] In some embodiments, traveler subscription component 113 may provide a set of questions to traveler 121 that may be used by reservation recommendation component 113 in determining what reservations are best suited for traveler 121…traveler 121 may be asked to list the activities or types of activities they like to engage in, locations or types of locations they frequent, food and beverage preferences and/or aversions, and so on.)
As per claim 11, Agarwal in view of Chappell teaches The method of claim 1, 
Agarwal discloses:
wherein building a travel profile further comprises receiving and storing travel membership program data related to one or more travel memberships held by the user.
Agarwal discloses receiving membership program information through the traveler including frequent flyer and reward program information. (Agarwal, See at least: [0029] Further, traveler 121 may include preference and account information to facilitate automatic booking of air travel and other methods of transportation, accommodations, dining, and entertainment. Preference and account information provided by traveler 121 may include frequent flyer information for airline operators, reward program information for hotel and dining vendors and so on.)
Agarwal discloses storing preference information. (Agarwal, See at least: [0026] Additionally, traveler information such as travel preferences and credit card and/or debit card account information, stored in database 105.)
As per claim 17,
Agarwal discloses:	
A computer readable storage medium encoded with instructions that, when executed by a computer processor, cause the computer to:
Agarwal discloses a processor and instructions. (Agarwal, See at least: [0057] Computing component 300 might include one or more memory components, simply referred to herein as memory 38. For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 304.)
Agarwal discloses a computer readable storage medium. (Agarwal, See at least:  [0058] The computing component 300 might include one or more various forms of information storage mechanisms 310, which might include, for example, a media drive 312. The media drive 312 might include a drive or other mechanism to support fixed or removable storage media 314… the storage media 314 can include a computer usable storage medium having stored therein computer software or data.)

register a user by associating a username and password for a new user account;
Agarwal discloses onboarding or registering a user or traveler with a travel booking system or trip planning platform.  (Agarwal, See at least: [0020] FIG. 1 illustrates an example trip planning system 100. Traveler 121 may register and set up a traveler account with trip planning platform 107.)
Agarwal discloses a user name and password associated with a user’s account.  (Agarwal, See at least: [0024] Traveler 121 may be required to provide some identification information for the traveler account. For example, traveler 121 trip planning platform 107 may generate a user name, password, pin, to be used for authenticating traveler 121 onto trip planning platform 107.)

receive and storing identity information for the user, the identity information comprising the user's name, address, and date of birth;
Agarwal discloses receiving identity information for the user including a user’s name, address and date of birth (which would be included on a driver’s license). (Agarwal, See at least:  [0025] For example, traveler 121 may provide such information as name, address…passport, driver's license.)
Agarwal discloses storing identity information. (Agarwal, See at least: [0025] Traveler subscription component 109 may handle traveler information inputted by traveler 121 either alone or in conjunction with database 105. For example, a user interface may be provided via traveler subscription component 113 allowing traveler 121 to input traveler information…Traveler information stored by database 105 may be encrypted.)

receive and storing payment information for the user, the payment information comprising at least one of a credit card number and a bank account number; and
Agarwal discloses receiving payment information from the user including credit card and bank account number (or debit card account information). (Agarwal, See at least: [0025] Traveler 121 may provide payment information including credit card and/or debit card account information.)
Agarwal discloses storing payment information including credit card and bank account number (or debit card account information). (Agarwal, See at least:  [0026] Additionally, traveler information such as travel preferences and credit card and/or debit card account information, stored in database 105 may be used to facilitate and/or expedite reservation services.)

build a travel profile for the user, the travel profile comprising at least one travel preference.
Agarwal discloses building a travel profile or traveler information inputted by the traveler, that includes at least one travel preference such as the desired class of air travel. (Agarwal, See at least: [0027] The traveler information inputted by traveler 121 may also include transportation information that is used to facilitate travel reservations. The travel preference information inputted by traveler 121 may further specify traveler 121 transportation preferences including types, categories and/or other such information related to each travel category, e.g., transportation, lodging, food, and entertainment. For example, traveler 121 may specify information air travel such as a desired class of air travel (e.g., coach, business class, or first class).)
Agarwal does not disclose:
verify the received identity information;
Chappell however teaches verifying received or scanned identity information, such as name and age. (Chappell, See at least: (Column 8, Lines 56-63) The mobile device 20 processes the captured image of the licensed driver 14 and extracts relevant information from the driver's license 15, including the licensed driver 14 name, address, age, gender, and other relevant information. In step 235, the user applicant 12 is presented with the extracted driver's license information and provided the opportunity to identify and correct any input errors caused by imperfect scanning.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include verify the received identity information, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 18,  Agarwal in view of Chappell teaches The computer readable storage medium of claim 17, 
Agarwal does not disclose:
wherein receiving identity information comprises receiving at least one photo of an identity document.
Chappell however teaches receiving identity information from a photo of an identity document or driver’s license. (Chappell, See at least: (Column 12, Lines 44-48)  Here, the user 12 can elect to scan a driver's license by touching the “Scan” button 1222, or upload an existing digital photo of a driver's license by touching the “Upload License Photo” button 1224.  (Column 12, Lines 58-66) when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90. In FIG. 6H, when scanning the rear of the driver's license 15, one or more barcodes are imaged and then processed by the POS application 90 to extract the relevant driver information.)  See also Figure 6I for identity information or driver information including Name, address, and date of birth.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein receiving identity information comprises receiving at least one photo of an identity document, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 19, Agarwal in view of Chappell teaches The computer readable storage medium of claim 18, 
Agarwal does not disclose:
wherein the instructions further cause the computer to extract identity information from the at least one photo using text recognition.
Chappell however teaches extracting identity information from a photo or scan of a driver’s license using text recognition.  (Chappell, See at least: (Column 12, Lines 58-62) In FIG. 6G, when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein the instructions further cause the computer to extract identity information from the at least one photo using text recognition, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
As per claim 20,  Agarwal in view of Chappell teaches The computer readable storage medium of claim 19, 
Agarwal does not disclose:
wherein receiving identity information comprises receiving at least two photos of one or more identity documents, and wherein verifying the received identity information comprises comparing text extracted from the at least two photos for consistency.
Chappell teaches the identity information from at least two photos of one identity document, or images of the front and back of a driver’s license. (Chappell, See at least: (Column 12, Lines 58-66 ) In FIG. 6G, when scanning the front of the driver's license 15, the driver's image and textual data are acquired by the mobile computing device 20 and textual data is optically recognized using optical character recognition software associated with the POS application 90. In FIG. 6H, when scanning the rear of the driver's license 15, one or more barcodes are imaged and then processed by the POS application 90 to extract the relevant driver information.)
Chappell then teaches verifying the received identity information by comparing the text extracted from the at least two photos, or by comparing the data extracted from the front and back of a driver’s license that has been imaged or scanned, and pointing out inconsistencies. (Chappell, See at least:  (Column 12, Line 66- Column 13, Line 3) The data from the front scan and rear scan are then compared against each other to ensure a match. If there are any discrepancies, the POS application 90 will point out any inconsistencies and provide the user 12 with the opportunity to speak to a support person to rectify the inconsistencies.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein receiving identity information comprises receiving at least two photos of one or more identity documents, and wherein verifying the received identity information comprises comparing text extracted from the at least two photos for consistency, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20200118226 A1), in view of Chappell (US 11144997 B2), in further view of Barkan et al. (US 20060022034 A1).
As per claim 8, Agarwal in view of Chappell teaches The method of claim 1,
Agarwal does not disclose:
further comprising verifying the received payment information.
While Agarwal does disclose verifying or confirming payment information was received [0047], Agarwal does not disclose verifying the payment information itself.  Barkan however teaches verifying received payment information by verifying the authenticity of a check.  (Barkan, See at least: [0061] The device 300 can also obtain identification information from a check, such as the person's address, bank account, signature, etc. The device 300 verifies the authenticity of the check by comparing the data obtained from the driver license with the data obtained from the check (e.g., matching the signatures, the addresses, etc.).)  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Agarwal and Chappell to include further comprising verifying the received payment information, as taught by Barkan.  One of ordinary skill in the art would have recognized the need to reduce fraud.  As Barkan states [0005] For example, banks and other financial institutions will be required to accept a digital image to clear checks, thereby making check processing, including check authentication, much faster and reducing check fraud.
As per claim 9, Agarwal in view of Chappell and Barkan teach The method of claim 8, 
Agarwal does not disclose:
wherein verifying the received payment information comprises comparing the received payment information to the received identity information for consistency.
Barkan however teaches verifying received payment information (authenticity of a check) by verifying the received identity information such as the address on a driver’s license.  (Barkan, See at least: [0061] The device 300 can also obtain identification information from a check, such as the person's address, bank account, signature, etc. The device 300 verifies the authenticity of the check by comparing the data obtained from the driver license with the data obtained from the check (e.g., matching the signatures, the addresses, etc.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include wherein verifying the received payment information comprises comparing the received payment information to the received identity information for consistency, as taught by Barkan.  One of ordinary skill in the art would have recognized the need to reduce fraud.  As Barkan states [0005] For example, banks and other financial institutions will be required to accept a digital image to clear checks, thereby making check processing, including check authentication, much faster and reducing check fraud.
Claims 12, 13, 14,15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20200118226 A1), in view of Chappell (US 11144997 B2), in further view of Mandelbaum (US 20110307280 A1).
As per claim 12,
Agarwal discloses:
A system for providing a curated travel itinerary, the system comprising:
a database storing user identity data, user payment data, and travel profile data as non-transferable computer readable storage media;
Agarwal discloses a system for providing a travel itinerary or trip planning platform, that contains a database for storing user identity information (passport information), payment information (credit card), and travel profile data (travel preferences). (Agarwal, See at least: [0026] System 100 may manage traveler information to both provide traveler 121 with secure access to trip planning platform 107 and/or to expedite and facilitate the travel experience. For example, personally identifiable information such as name and social security number may be used to verify identity of traveler 121 upon accessing system 100. Additionally, traveler information such as travel preferences and credit card and/or debit card account information, stored in database 105…Further, traveler information such as passport information or information is stored and usable by security personnel to expedite security clearances.)
Agarwal discloses computer readable storage media or storage media that stores data.  (Agarwal, See at least: [0058] Accordingly, storage media 44 might include, for example, a hard disk, an integrated circuit assembly, magnetic tape, cartridge, optical disk, a CD or DVD, or other fixed or removable medium that is read by, written to or accessed by media drive 312. As these examples illustrate, the storage media 314 can include a computer usable storage medium having stored therein computer software or data.)

a controller communicably coupled to the database and comprising:
Agarwal discloses a computing component that is made up of a controller which includes a database or storage device. (Agarwal, See at least: [0053] For example, one or more processors, controllers, ASICs, PLAs, PALs, CPLDs, FPGAs, logical components, software routines or other mechanisms might be implemented to make up a component.   [0057] Computing component 300 might include a read only memory (“ROM”) or other static storage device coupled to bus 302 for storing static information and instructions for processor 304.)

a user profile module configured for onboarding a user to the system by:
receiving identity information for the user, the identity information comprising the user's name, address, and date of birth;
Agarwal discloses receiving identity information for the user including a user’s name, address and date of birth (which would be included on a driver’s license). (Agarwal, See at least: [0025] For example, traveler 121 may provide such information as name, address…passport, driver's license.)
Agarwal discloses storing identity information. (Agarwal, See at least: [0025] Traveler subscription component 109 may handle traveler information inputted by traveler 121 either alone or in conjunction with database 105. For example, a user interface may be provided via traveler subscription component 113 allowing traveler 121 to input traveler information…Traveler information stored by database 105 may be encrypted.)

receiving payment information for the user, the payment information comprising at least one of a credit card number and a bank account number;
Agarwal discloses receiving payment information from the user including credit card and bank account number (or debit card account information).  (Agarwal, See at least:  [0025] Traveler 121 may provide payment information including credit card and/or debit card account information.)
building a travel profile for the user, the travel profile comprising at least one travel preference; and
Agarwal discloses building a travel profile or traveler information inputted by the traveler, that includes at least one travel preference such as the desired class of air travel. (Agarwal, See at least: [0027] The traveler information inputted by traveler 121 may also include transportation information that is used to facilitate travel reservations. The travel preference information inputted by traveler 121 may further specify traveler 121 transportation preferences including types, categories and/or other such information related to each travel category, e.g., transportation, lodging, food, and entertainment. For example, traveler 121 may specify information air travel such as a desired class of air travel (e.g., coach, business class, or first class).)

a travel itinerary module configured for developing a curated travel itinerary comprising at least one booking option based on the user's travel profile.
Agarwal discloses a travel itinerary module or reservation recommendation component that develops a travel itinerary comprising at least on booking option based on the user’s travel profile, such as the travelers preferred airport. (Agarwal, See at least: [0041] Traveler information obtained by traveler subscription component 109 may include information that traveler 121 preferred airport for departures is John F. Kennedy International Airport, traveler 121 prefers direct flights only, and that traveler's family members include a spouse, a female child of 10 and a male child of 6…Reservation recommendation component 113 may generate reservation recommendations including air fare recommendations for four people flying direct from JFK to MIA and returning to JFK, accommodations reservation recommendations for hotels near family-friendly attractions, transportation recommendations for rental cars, reservation recommendations for dinner, and entertainment reservation recommendations for amusement park tickets suitable for young children. )
Agarwal discloses booking options based on traveler preferences.  (Agarwal, See at least: [0044] …traveler 121 may compare multiple reservation recommendations and choose the most suitable one by booking a particular reservation recommendation via booking component 117…Reservation recommendation component 113 may rank the generated recommendations by including a preference indicator associated with each reservation recommendation within a travel category.)

Agarwal does not disclose:

verifying the received identity information;
Chappell (US 11144997 B2) however teaches verifying received or scanned identity information , such as name and age. (Chappell, see at least: (Column 8, Lines 56-63) The mobile device 20 processes the captured image of the licensed driver 14 and extracts relevant information from the driver's license 15, including the licensed driver 14 name, address, age, gender, and other relevant information. In step 235, the user applicant 12 is presented with the extracted driver's license information and provided the opportunity to identify and correct any input errors caused by imperfect scanning. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include verifying the received identity information, as taught by Chappell.  One of ordinary skill in the art would have recognized the need to confirm the accuracy of collected data.  As Chappell states (Column 2, Lines 23-26) There is a further need for such a system that will provide an expedited approach to verify that the data collected using the mobile device can be confirmed as authentic and accurate.

Agarwal does not disclose:

establishing a communication link to a digital calendar for the user such that calendar entries made in the digital calendar may be received by the travel booking system; and
Mandelbaum teaches a travel system that books travel itineraries in communication with a user’s or traveler’s calendar. (Mandelbaum, See at least: [0039] Various embodiments of the invention include systems, methods, and/or computer program products that provide for reserving, booking and selling travel services. [0049] …the system may import various information (e.g., calendar information, such as but not limited to appointments; locations and addresses associated with appointments, dates and times associated with appointments, directions to the appointments, contact information associated with the appointment, etc.) from various data sources including: an electronic calendar, …or device associated with the traveler (i.e., ical address or file or item; connection to calendar server or application such as Microsoft Exchange or Microsoft Outlook;)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Agarwal to include establishing a communication link to a digital calendar for the user such that calendar entries made in the digital calendar may be received by the travel booking system, as taught by Mandelbaum.   One of ordinary skill in the art would have recognized the need to provide changes to the itinerary in a cost effective manner.  As Mandelbaum states [0050] In various embodiments, the monitoring system may present potential options for changes to the travel itinerary to accommodate the new or changed calendar item in a cost-effective manner.
As per claim 13,  Agarwal in view of Chappell and Mandelbaum teach The system of claim 12, 
Agarwal discloses:
wherein building a travel profile comprises asking a user questions related to the user's travel routine.
Agarwal discloses asking the user or traveler questions related to the traveler’s routine or locations they frequent. (Agarwal, See at least: [0030] In some embodiments, traveler subscription component 113 may provide a set of questions to traveler 121 that may be used by reservation recommendation component 113 in determining what reservations are best suited for traveler 121. For example, in additional to traveler information already provided, traveler 121 may be asked to list the activities or types of activities they like to engage in, locations or types of locations they frequent, food and beverage preferences and/or aversions, and so on.)
As per claim 14,  Agarwal in view of Chappell and Mandelbaum teach The system of claim 12, 
Agarwal discloses:
wherein building a travel profile further comprises receiving and storing travel membership program data related to one or more travel memberships held by the user.
Agarwal discloses receiving membership program information through the traveler including frequent flyer and reward program information. (Agarwal, See at least: [0029] Further, traveler 121 may include preference and account information to facilitate automatic booking of air travel and other methods of transportation, accommodations, dining, and entertainment. Preference and account information provided by traveler 121 may include frequent flyer information for airline operators, reward program information for hotel and dining vendors and so on.)
Agarwal discloses storing preference information. (Agarwal, See at least: [0026] Additionally, traveler information such as travel preferences and credit card and/or debit card account information, stored in database 105.)
As per claim 15,  Agarwal in view of Chappell and Mandelbaum teach The system of claim 12, 
Agarwal discloses:
wherein the controller further comprises a booking module configured to book the at least one booking option of the curated travel itinerary using the stored identity information and stored payment information.
Agarwal discloses a booking module or booking component that uses identity and payment information (Agarwal, See at least: [0047] Booking component 117 may provide the service vendor platform traveler information including traveler's name, preferences, payment information to hold the reservation for traveler 121. As illustrated in FIG. 2B, traveler 121 may select reservation recommendations via GUI 210 on a mobile computing device, identified as mobile computing device 125 in FIG. 1. Upon successfully “booking” (i.e., communicating traveler's name, preferences, payment information associated with traveler 121 to service vendor platform and receiving a confirmation form the service vendor platform) a reservation recommendation, GUI will reflect that the reservation is paid.  [0022] Booking component 117 may communicate the selections made by traveler 121 to service vendor 131. Booking component 117 may send traveler information provided by traveler 121 via traveler subscription component 10 to service vendor 131. Upon receiving the selections made by traveler 121 and traveler information from booking component 117, service vendor will reserve or book a corresponding reservation for traveler 121.)
As per claim 16,  Agarwal in view of Chappell and Mandelbaum teach The system of claim 12, 
Agarwal discloses:
further comprising a user interface accessible via a user device and wherein the user profile module prompts the user to provide the identity information, payment information, and at least one travel preference via the user interface.
Agarwal discloses a user interface that allows the user to input identity and payment information. (Agarwal, See at least:  [0025] The traveler information inputted by traveler 121 may include personal information including details about traveler 121 such as demographic information including name, age, sex, race, address, telephone number, email, biometric information, and other personally identifiable information. Traveler 121 may provide payment information including credit card and/or debit card account information… For example, a user interface may be provided via traveler subscription component 113 allowing traveler 121 to input traveler information.)
Agarwal discloses a user interface that allows the user to input a travel preference such as a budget associated with the trip. (Agarwal, See at least: [0033] FIG. 2A, illustrates an example graphical user interface (“GUI”) 210. GUI 210 may be presented to one or more travelers, e.g., traveler 121, that have a traveler account on trip planning platform 107. Traveler 121 may access trip planning platform 107 via GUI 210 on a mobile computing device, identified as mobile computing device 125 in FIG… Traveler 121 may create a trip by entering trip destination information and budget associated with the trip.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625